Case 8:19-cv-01876-SDM-CPT Document 11 Filed 09/30/19 Page 1 of 9 PageID 49



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


TIMOTHY COMPOLI and
COREY CARDINAL, Individually
and on behalf of others similarly situated,

       Plaintiffs,                                     Case No. 8:19-cv-01876-SDM-CPT
v.

DIGITAL CONCRETE IMAGING, INC.
and BRYAN W. BACHELLER, individually,

       Defendants.
                                                 /


                            CASE MANAGEMENT REPORT

1.    Meeting of the Parties: Under Local Rule 3.05(c)(2)(B) or 3.05(c)(3)(A), a
meeting was held on September 23, 2019 at 11:00 AM (check one)

       (X)     by telephone.
       (__)    at                      (place)                     .

The meeting was attended by:

           Name                                  Counsel for (if applicable)

Wolfgang M. Florin, Esquire                      Counsel for Plaintiffs

Jesse I. Unruh, Esquire                          Counsel for Defendants


2.     Initial Disclosure:

       a. Rule 26(a)(1), Federal Rules of Civil Procedure, states:

               Except as exempted by Rule 26(a)(1)(B) or as otherwise stipulated
               or ordered by the court, a party must, without awaiting a discovery
               request, provide to the other parties:
Case 8:19-cv-01876-SDM-CPT Document 11 Filed 09/30/19 Page 2 of 9 PageID 50


                    (i) the name and, if known, the address and telephone number of
                each individual likely to have discoverable information – along with
                the subjects of that information – that the disclosing party may use
                to support its claims or defenses, unless the use would be solely for
                impeachment;

                    (ii) a copy – or a description by category and location – of all
                documents, electronically stored information, and tangible things
                that the disclosing party has in its possession, custody, or control and
                may use to support its claims or defenses, unless the use would be
                solely for impeachment;

                    (iii) a computation of each category of damages claimed by the
                disclosing party – who must also make available for inspection and
                copying as under Rule 34 the documents or other evidentiary
                material, unless privileged or protected from disclosure, on which
                each computation is based, including materials bearing on the nature
                and extent of injuries suffered; and

                    (iv) for inspection and copying as under Rule 34, any insurance
                agreement under which an insurance business may be liable to
                satisfy all or part of a possible judgment in the action or to indemnify
                or reimburse for payments made to satisfy the judgment.1

        The parties (check one)

        (__)    have exchanged Rule 26(a)(1)(A) information.

        (X)     agree to exchange Rule 26(a)(1)(A) information
                on or before October 30, 2019.2

        (__)    stipulate not to disclose Rule 26(a)(1)(A) information because

                __________________________________________________________

        1
         A party is not excused from an initial disclosure because the party has not fully completed
an investigation of the case or because the party challenges the sufficiency of another party’s
disclosures or because another party has failed to disclose. Fed. R. Civ. P. 26(a)(1).
        2
          Under Rule 26(a)(1)(C), “A party must make the initial disclosures at or within 14 days
after the parties’ Rule 26(f) conference unless a different time is set by stipulation or court order, or
unless a party objects during the conference that initial disclosures are not appropriate in this action
and states the objection in the proposed discovery plan.” Unless otherwise stipulated or ordered, any
party first served or otherwise joined after the Rule 26(f) conference must initially disclose within
thirty days of being served or joined. Fed. R. Civ. P. 26(a)(1)(D).


                                                 −2−
Case 8:19-cv-01876-SDM-CPT Document 11 Filed 09/30/19 Page 3 of 9 PageID 51


             __________________________________________________________
             __________________________________________________________
      (__)   are unable to agree to disclosure of Rule 26(a)(1)(A) information
             because ___________________________________________________
             __________________________________________________________
             __________________________________________________________
             __________________________________________________________

3.     Discovery Plan (Plaintiffs): The parties jointly propose the following discovery
plan for the plaintiffs:

      a. Planned Discovery: A description of each discovery effort the plaintiffs
      plan to pursue appears below under the pertinent heading and includes the
      subject of the discovery and the time during which the plaintiffs will pursue
      the discovery.

          (1) Request for Admission:

                Plaintiffs will serve requests for admission per the rules.

                Number of Requests for Admission: In paragraph 6 of this order, a
                party may seek – in accord with Rule 26(b)(2) – to limit the number
                of the plaintiffs’ requests for admission.

          (2) Written Interrogatory:

                Plaintiffs will serve written interrogatories. The number of interrogatories
                served will be limited to twenty-five (25), absent stipulation or leave of
                court.

                Number of Interrogatories: Local Rule 3.03(a) states, “Unless
                otherwise permitted by the Court for cause shown, no party shall
                serve upon any other party, at one time or cumulatively, more than
                twenty-five (25) written interrogatories pursuant to Rule 33, Fed. R.
                Civ. P., including all parts and subparts.” In paragraph 6 of this
                order the plaintiffs may request leave to exceed this limit.

          (3) Request for Production or Inspection:

                Plaintiffs will serve Requests for Production, pursuant to
                Rule 34, Fed.R.Civ.P., upon Defendants. These requests will
                address topics which are relevant to any party's claim or
                defense and proportional to the needs of the case,

                                          −3−
Case 8:19-cv-01876-SDM-CPT Document 11 Filed 09/30/19 Page 4 of 9 PageID 52


               considering the importance of the issues at stake in the
               action, the amount in controversy, the parties’ relative
               access to relevant information, the parties’ resources, the
               importance of the discovery in resolving the issues, and
               whether the burden or expense of the proposed discovery
               outweighs its likely benefit.

        (4) Oral Deposition:

               Number of Depositions: Local Rule 3.02(b) states, “In accordance
               with Fed. R. Civ. P. 30(a)(2)(A) and 31(a)(2)(A), no more than ten
               depositions per side may be taken in any case unless otherwise
               ordered by the Court.” In paragraph 6 of this order the plaintiffs may
               request leave to exceed this limit.

               Time Permitted for Each Deposition: Under Rule 30(d)(2), each
               deposition is limited to seven hours during one day unless extended
               by order or by agreement of the parties.

               The parties request an order extending the duration of the following
               depositions:

                                Proposed Length
               Name                                             of Deposition
                                                              Grounds
     b. Disclosure of Expert Testimony: Under Rule 26(a)(2)(C), the parties
     stipulate that the plaintiffs’ Rule 26(a)(2) disclosure is due on or before
     February 14, 2020.

     c. Supplementation of Disclosure and Response: The parties agree that the
     plaintiffs will supplement under Rule 26(e) at the following times:

               Plaintiffs’ supplementation will be provided no later than 45 days before
               the discovery cutoff and thereafter as required by the rules. However,
               Defendants reserve the right to object to information disclosed after
               discovery cutoff.

     d. Completion of Discovery: The plaintiffs will begin discovery in time to
     complete the discovery on or before April 14, 2020.

4.   Discovery Plan (Defendants): The parties jointly propose the following
     discovery plan for the defendants:


                                        −4−
Case 8:19-cv-01876-SDM-CPT Document 11 Filed 09/30/19 Page 5 of 9 PageID 53


     a. Planned Discovery: A description of each discovery effort the defendants
     plan to pursue appears below under the pertinent heading and includes the
     subject of the discovery and the time during which the defendants will pursue
     the discovery.

        (1) Request for Admission:

           Defendants will serve requests for admission per the Rules.

              Number of Requests for Admission: In paragraph 6 of this order, a
              party may seek – in accord with Rule 26(b)(2) – to limit the number
              of the defendants’ requests for admission.

        (2) Written Interrogatory:

           Defendants will serve written interrogatories. The number of interrogatories
           served will be limited to twenty-five (25), absent stipulation or leave of court.

              Number of Interrogatories: Local Rule 3.03(a) states, “Unless
              otherwise permitted by the Court for cause shown, no party shall
              serve upon any other party, at one time or cumulatively, more than
              twenty-five (25) written interrogatories pursuant to Rule 33, Fed. R.
              Civ. P., including all parts and subparts.” In paragraph 6 of this
              order the defendants may request leave to exceed this limit.

        (3) Request for Production or Inspection:

              Defendants will serve Requests for Production, pursuant
              to Rule 34, Fed.R.Civ.P., upon Plaintiffs. These requests
              will address topics which are relevant to any party's claim
              or defense and proportional to the needs of the case,
              considering the importance of the issues at stake in the
              action, the amount in controversy, the parties’ relative
              access to relevant information, the parties’ resources, the
              importance of the discovery in resolving the issues, and
              whether the burden or expense of the proposed discovery
              outweighs its likely benefit.

        (4) Oral Deposition:

              Plaintiffs will make themselves available for deposition by the defendants
              at a mutually agreed upon time and place. Defendants reserve the right to
              name additional individuals to be deposed as they are revealed through
              discovery.

                                         −5−
Case 8:19-cv-01876-SDM-CPT Document 11 Filed 09/30/19 Page 6 of 9 PageID 54



                Number of Depositions: Local Rule 3.02(b) states, “In accordance
                with Fed. R. Civ. P. 30(a)(2)(A) and 31(a)(2)(A), no more than ten
                depositions per side may be taken in any case unless otherwise
                ordered by the Court.” In paragraph 6 of this order the defendants
                may request leave to exceed this limit.

                Time Permitted for Each Deposition: Under Rule 30(d)(2), each
                deposition is limited to seven hours during one day unless extended
                by order or by agreement of the parties.

                The parties request an order extending the duration of the following
                depositions:

                                  Proposed Length
                Name                                           of Deposition
                                                              Grounds

      b. Disclosure of Expert Testimony: Under Rule 26(a)(2)(C), the parties
      stipulate that the defendants’ Rule 26(a)(2) disclosure is due on or before
      March 13, 2020.

      c. Supplementation of Disclosure and Response: The parties agree that the
      defendants will supplement under Rule 26(e) at the following times:

      Defendants’ supplementation will be provided later than 45 days before the
      discovery cutoff and thereafter as required by the rules. However, Plaintiffs reserve
      the right to object to information disclosed after discovery cutoff.

      d. Completion of Discovery: The defendants will begin discovery in time to
      complete the discovery on or before April 14, 2020.

5.     Joint Discovery Plan: The parties agree to the following discovery practices
(e.g., method of handling confidential information, method for asserting or
preserving a privilege or an objection, arrangement for discovery in phases or only on
particular issues):

      The Parties agree abide by the Federal Rules of Civil Procedure and the
      Middle District of Florida’s Civil Discovery Handbook.




                                          −6−
Case 8:19-cv-01876-SDM-CPT Document 11 Filed 09/30/19 Page 7 of 9 PageID 55


6.    Disagreement or Unresolved Issue Concerning Discovery: No disagreement or
unresolved issue excuses the timely establishment of a deadline for completion of
discovery. The following discovery issues remain:

      None at this time.

7.     Third-Party Claim, Joinder of Party, Potentially Dispositive Motion: The
parties agree that they must move by January 9, 2020 for leave to file a third-party
claim or for leave to join a party. See Local Rule 4.03. The parties agree that a
dispositive motion is due on or before May 14, 2020.

8.     Settlement and Alternative Dispute Resolution: Under Local Rule
3.05(c)(2)(C)(v), the parties submit the following statement of their intent regarding
alternative dispute resolution:

      The parties agree that settlement is (check one)

      (__)   likely.
      (X)    unlikely.

      Concerning binding arbitration under Local Rules 8.02(a)(3) and 8.05(b), the
      parties (check one)

      (__)   consent.
      (X)    fail to consent.

      If the parties fail to consent to binding arbitration, future consent is   (check one)


      (__)   likely.
      (X)    unlikely.

      If the parties fail to consent to binding arbitration, an order will require
      mediation under Chapter Nine of the Local Rules.

9.      Consent to Magistrate Judge Jurisdiction: Concerning consent to the
jurisdiction of the United States Magistrate Judge for final disposition, including trial
(see 28 U.S.C. § 636), the parties (check one)

      (__) consent.
      (X) fail to consent.
      If the parties do not consent, future consent is (check one)


                                          −7−
Case 8:19-cv-01876-SDM-CPT Document 11 Filed 09/30/19 Page 8 of 9 PageID 56


         (__)   likely.
         (X)    unlikely.

10. Final Pretrial Conference and Trial: The parties will prepare for a final pretrial
conference, which will occur on or after September 14, 2020, and for trial, which
will occur on or after October 5, 2020. This trial is expected to last approximately
2-4 days and is a (check one)

         (X)    jury trial.
         (__)   bench trial.

11. Pretrial Disclosure and Final Pretrial Procedure: The parties acknowledge
awareness of and compliance with the pretrial disclosure requirements in Rule
26(a)(3) and the final pretrial procedure requirements in Local Rule 3.06.

12.      Other Items:

      a. Brief Description of Nature and Complexity of Action

       Pursuant to this Court’s Order (Doc. 5) the Parties provide the following
description of this action:

                   This is an action for alleged unpaid overtime
                   compensation under the Fair Labor Standards Act
                   (“FLSA”). The parties believe this to be a case of
                   moderate complexity.

      b. Complaint Amendment and Motion for Conditional
         Certification Deadlines:

                   The Plaintiffs request that the deadline to amend the
                   Complaint and the deadline to file a motion for
                   conditional certification be set for Monday January 6,
                   2020. Defendants have no objection to this deadline.




                                         −8−
Case 8:19-cv-01876-SDM-CPT Document 11 Filed 09/30/19 Page 9 of 9 PageID 57


WOLFGANG M. FLORIN, ESQUIRE                  JESSE I. UNRUH, ESQUIRE
Florida Bar No.:907804                       Fla. Bar No.: 93121
FLORIN GRAY BOUZAS OWENS, LLC                JET DOT LAW, PLCC
16524 Pointe Village Drive, Ste. 100         12249 Science Drive, Suite 155
Lutz, Florida 33558                          Orlando, Florida 32826
Telephone: (727) 254-5255                    Telephone: (407) 494-0135
Facsimile: (727) 483-7942


By: /s/Wolfgang M. Florian______             By: /s/Jesse I. Unruh
Wolfgang M. Florin                           Jesse I. Unruh
Attorney for Plaintiffs                      Attorney for Defendants
wolfgang@fgbolaw.com                         jesse@jet.law




                                       −9−
